

115 S1197 IS: Quantum for Universal Advancement in Nationwide Technology Use and Modernization for National Security Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1197IN THE SENATE OF THE UNITED STATESApril 15, 2021Ms. Hassan (for herself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to apply public-private talent exchange programs in the Department of Defense to quantum information sciences and technology research, to increase coordination across agencies and emphasize opportunities in the Department for quantum information sciences and technology research, and for other purposes.1.Short titleThis Act may be cited as the Quantum for Universal Advancement in Nationwide Technology Use and Modernization for National Security Act of 2021 or the QUANTUM for National Security Act of 2021.2.Application of public-private talent exchange programs in the Department of Defense to quantum information sciences and technology research(a)Quantum science and technology research as a modernization prioritySection 1102(b)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by inserting , including quantum science and technology research after modernization priorities of the Department of Defense.(b)Establishment of public-Private exchange programsIn carrying out section 1599g of title 10, United States Code, the Secretary of Defense shall seek to achieve, in the Army, Navy, and Marine Corps, the establishment of public-private exchange programs, comparable to the Air Force Education with Industry Program, each with up to 10 program participants, focused on private sector entities working on quantum information sciences and technology research applications.(c)Establishment of program billet officeThe Secretary shall establish a public-private exchange program billet office to temporarily hold billets for civilian employees who participate in programs described in such section, to ensure that participating Department of Defense offices are able to retain their staffing levels during the period of participation.3.Modification of Science, Mathematics, and Research for Transformation (SMART) Defense Education Program(a)Pilot subprogramSection 2192a of title 10, United States Code, as amended by section 242 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended—(1)by redesignating subsections (b) through (h) as subsections (c) through (i);(2)by inserting after subsection (a) the following new subsection:(b)Requirement for pilot subprogram(1)As a subprogram of the program under subsection (a), the Secretary of Defense shall carry out a pilot program to be known as the National Security Pipeline Pilot Program (referred to in this section as the Pilot Program) under which the Secretary shall seek to enter into partnerships with minority-serving institutions to diversify the participants in the program under subsection (a).(2)Under the Pilot Program, the Secretary of Defense shall—(A)provide an appropriate amount of financial assistance under subsection (c) to an eligible individual;(B)provide such financial assistance to recipients in conjunction with summer internship opportunities or other meaningful temporary appointments within the Department; and(C)periodically evaluate the success of recruiting individuals for scholarships under this subsection and on hiring and retaining those individuals in the public sector workforce.(3)(A)Not later than the date that is three years after the date of the enactment of the Quantum for Universal Advancement in Nationwide Technology Use and Modernization for National Security Act of 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the Pilot Program.(B)The report submitted under subparagraph (A) shall include the following:(i)Identification of the following:(I)The number of students participating in the Pilot Program as of the date of the report.(II)The fields of study pursued by such students.(III)The minority-serving institutions at which such students are enrolled.(ii)An evaluation of the success of the Pilot Program in recruiting individuals for scholarships under this section and hiring and retaining those individuals in the public sector workforce.(4)After the date that is five years after the date of the enactment of the Quantum for Universal Advancement in Nationwide Technology Use and Modernization for National Security Act of 2021, the Secretary shall terminate the Pilot Program or continue the Pilot Program as the Secretary considers appropriate.;(3)in subsection (c)(1), as so redesignated—(A)in subparagraph (A), by striking subsection (g) and inserting subsection (h); and(B)in subparagraph (C), by striking subsection (c) and inserting subsection (d); and(4)by amending subsection (i), as so redesignated, to read as follows:(i)DefinitionsIn this section:(1)The term eligible individual means an individual who—(A)is pursuing an associate’s degree, undergraduate degree, or advanced degree; and(B)is—(i)a member of a group that is underrepresented in the fields of science and engineering, including women; or(ii)is enrolled in a degree-program at a minority-serving institution. (2)The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)The term minority-serving institution means an institution of higher education that is eligible under section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))..(b)Additional modificationsSuch section 2192a is further amended—(1)in subsection (d), as redesignated by subsection (a)(1), by adding at the end the following new paragraphs:(4)The Secretary shall, to the degree the Secretary considers practicable and appropriate, allow a person receiving financial assistance under this section to delay completion of the person's service obligation under this section until the person has completed—(A)the terminal degree program of education that is typically expected in the field the person is pursuing; or(B)a post-graduate fellowship at a non-Department laboratory.(5)In employing participants during the period of obligated service, the Secretary shall strive to ensure that participants are compensated, to the extent practicable, at a rate that is comparable to the rate of compensation for employment in a similar position in the private sector.;(2)by redesignating subsections (e) through (i), as redesignated by subsection (a)(1), as subsections (f) through (j), respectively;(3)in subsection (h), as so redesignated—(A)by inserting (1) before The Secretary of Defense shall; and(B)by adding at the end the following new paragraph:(2)(A)The Secretary of Defense shall establish or designate an organization within the Department of Defense which shall have primary responsibility for building cohesion and collaboration across the various scholarship and employment programs of the Department.(B)The organization described in subparagraph (A) shall have the following duties—(i)establish an interconnected network and database across the science, technology, engineering, and mathematics scholarship and employment programs of the Department, including, at a minimum the SMART Defense Education Program, the Defense Civilian Training Corps, the National Defense Science and Engineering Graduate Fellowship, the Army AEOP apprenticeship program, and the Consortium Research Fellows Program;(ii)aid in matching scholarships to individuals pursuing courses of study in in-demand skill areas; and(iii)build a network of program participants, past, present, and future whom DOD departments can draw on to fill skills gaps.(C)On an annual basis, the organization described in subparagraph (A) shall publish, on a publicly accessible website of the Department of Defense, an annual report on the workforce requirements and expected future needs of the civilian workforce of the Department of Defense.;(4)by redesignating subsection (j), as redesignated by paragraph (2), as subsection (k); and(5)by inserting after subsection (i), as redesignated by paragraph (2), the following new subsection:(j)Special rules(1)The Secretary shall strive, in each year of the program under this section and to the greatest extent feasible, to increase the number of applicants pursuing degrees in quantum sciences or a related field of study.(2)The Secretary shall strive to ensure that, in each year of the program under this section, at least one new graduate level participant is studying in an advanced quantum research field.(3)The Secretary shall consider emerging technologies, such as quantum computing and information sciences and artificial intelligence, as skills and disciplines that are critical to the national security functions of the Department of Defense.(4)The Secretary shall encourage increased participation in the program under this section by students studying relevant cross-disciplinary educational tracks that touch on more than one area of science, technology, engineering, and mathematics.(5)The Secretary shall treat optics, photonics, and quantum information sciences as disciplines eligible for the program under this section. .(c)ReportNot later than three years after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on participation and use of the program under section 2192a of title 10, United States Code, as amended by this subsection, with a particular focus on levels of interest from students engaged in studying quantum fields. 4.Modification of authority of Secretary of Defense to award grants to support science, technology, engineering, and mathematics educationSection 2036(g)(2) of title 10, United States Code, as added by section 513 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended—(1)by redesignating subparagraphs (J) through (M) as subparagraphs (K) through (N), respectively; and(2)by inserting after subparagraph (I) the following:(J)quantum information sciences;.5.Department of Defense fellowships in quantum information science and technology research and developmentSection 234 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note), as amended by section 214 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended— (1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following new subsection (f):(f)Fellowships(1)Program requiredIn carrying out the program required by subsection (a), the Secretary shall, pursuant to another provision of law or through another graduate and postdoctoral fellowship program that was in effect on the day before the date of the enactment of the Quantum for Universal Advancement in Nationwide Technology Use and Modernization for National Security Act of 2021, such as the National Defense Science and Engineering Graduate Fellowship Program, carry out a program of fellowships in quantum information science and technology research and development for individuals who have graduate or post-graduate degrees.(2)GuidelinesThe Secretary shall award fellowships under the program required by paragraph (1) pursuant to guidelines that the Secretary shall establish.(3)ReportsEach recipient of a fellowship under the program required by paragraph (1) shall submit to the Secretary a report on the experience of the recipient coming from a learning environment to a practical application of the recipient's knowledge, in order to contribute to the overall understanding of best practices in teaching and advising students on courses of study in quantum information science and technology research and development. (4)Equal accessIn carrying out the program required by paragraph (1), the Secretary shall strive to ensure that minority and economically disadvantaged students have equal access to fellowships under such program.(5)PeriodA fellowship awarded under the program required by paragraph (1) shall be for a period of not more than three years.(6)LimitationAmounts made available to carry out the program required by paragraph (1) may only be used for—(A)the award of fellowships under such program; and(B)the administrative costs of carrying out such program. .6.Improvements to defense quantum information science and technology research and development program(a)Multidisciplinary partnerships with universitiesSection 234 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note), as amended by section 5, is further amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f), as added by section 5, the following new subsection (g):(g)Multidisciplinary partnerships with universitiesIn carrying out the program under subsection (a), the Secretary of Defense shall endeavor to develop partnerships with universities that are focused on encouraging students to engage in multidisciplinary courses of study..(b)Sense of CongressIt is the sense of Congress that—(1)funding research, development, and deployment of quantum information sciences and quantum information science-related technologies and systems is a priority; and(2)it is especially critical that the United States continue to prioritize such research, development, and deployment in consideration of the significant investment made by China in quantum information sciences.(c)Comptroller General of the United States assessment of program(1)Assessment and briefingNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall—(A)commence an assessment of the program carried out under section 234 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note), as amended by section 5 and this section, with consideration of the report submitted under subsection (h) of such section (as redesignated by subsection (a)(1) of this section); and(B)provide the congressional defense committees a briefing on the preliminary findings of the Comptroller General with respect to such program.(2)Final reportAt a date agreed to by the Comptroller General and the congressional defense committees at the briefing provided pursuant to paragraph (1)(B), the Comptroller General shall submit to the congressional defense committees a final report with the findings of the Comptroller General with respect to the assessment conducted under paragraph (1)(A).(3)Congressional defense committees definedIn this subsection, the term congressional defense committees has the meaning given such term in section 101(a) of title 10, United States Code.7.Improvements to National Quantum Initiative Program(a)Sense of CongressIt is the sense of Congress that—(1)the execution of the National Defense Strategy is critical to the functions of the Federal participants of the National Quantum Initiative Program; and(2)the success of the National Quantum Initiative Program is necessary for the Department of Defense to carry out the National Defense Strategy.(b)Department of Defense participation in National Quantum Initiative Program(1)In generalThe National Quantum Initiative Act (Public Law 115–368; 15 U.S.C. 8801 et seq.) is amended by adding at the end the following new title:VDepartment of Defense quantum activities501.Defense quantum information science and technology research and development programThe quantum information science and technology research and development program carried out under section 234 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note) shall be treated as part of the National Quantum Initiative Program implemented under section 101(a) of this Act.502.CoordinationThe Secretary of Energy, the Director of the National Institute of Standards and Technology, and the Director of the National Science Foundation shall each coordinate with the Secretary of Defense in the efforts of the Secretary of Defense to conduct basic research to accelerate scientific breakthroughs in quantum information science and technology..(2)Clerical amendmentThe table of contents is section 1(b) of such Act is amended by adding at the end the following:TITLE V—Department of Defense quantum activities Sec. 501. Defense quantum information science and technology research and development program. Sec. 502. Coordination..(c)Assessment by Comptroller General of the United States of National Quantum Initiative Program(1)In generalThe Comptroller General of the United States shall—(A)assess the National Quantum Initiative Program; and(B)submit to Congress a report on the findings of the Comptroller General with respect to such assessment.(2)ElementsThe assessment required by paragraph (1)(A) shall cover the following:(A)The effectiveness of the National Quantum Initiative Program.(B)Whether all of the programs, committees, and centers required by the National Quantum Initiative Act (15 U.S.C. 8801 et seq.) have been established.(C)Whether the agencies, programs, committees, and centers described in subparagraph (B) are effectively collaborating together and conducting joint activities where appropriate.(D)Identification of inefficiencies or duplications across the various programs of the National Quantum Initiative Program.(d)Additional improvements in coordination(1)In generalThe Secretary of Energy, the Secretary of Commerce acting through the Director of the National Institute of Standards and Technology, the Director of the National Science Foundation, and the heads of other Federal agencies participating in the National Quantum Initiative Program shall coordinate with each other and the heads of other relevant Federal agencies, including the Secretary of Defense, to carry out the goals of the National Quantum Initiative Program.(2)Subcommittee on the Economic and Security Implications of Quantum Science(A)EstablishmentThe President shall establish, through the National Science and Technology Council, the Subcommittee on the Economic and Security Implications of Quantum Science (in this paragraph referred to as the Subcommittee).(B)Membership(i)CompositionThe Subcommittee shall be composed of members as follows:(I)One member appointed by the Director of the National Institute of Standards and Technology.(II)One member appointed by the Director of the National Science Foundation.(III)One member appointed by the Secretary of Energy.(IV)One member appointed by the Administrator of the National Aeronautics and Space Administration.(V)Three members appointed by the Secretary of Defense, of whom—(aa)one shall be a representative of the Army;(bb)one shall be a representative of the Navy; and(cc)one shall be a representative of the Air Force.(VI)One member appointed by the Director of the National Security Agency.(VII)One member appointed by the Director of National Intelligence.(VIII)One member appointed by the Director of the Office of Science and Technology Policy.(IX)Such other members as the President considers appropriate.(ii)RequirementEach member of the Subcommittee shall be an employee of the Federal Government.(C)ChairpersonsThe Director of the Office of Science and Technology Policy, the Secretary of Defense, the Secretary of Energy, and the Director of the National Security Agency shall jointly be chairpersons of the Subcommittee.(D)DutiesThe Subcommittee shall—(i)coordinate with the National Science and Technology Council and its subcommittees to ensure that the economic and national security implications of basic research and development in quantum information science, along with other related technologies, are reviewed and planned for;(ii)analyze economic and national security risks arising from research and development in such areas and make recommendations on how to mitigate those risks; and(iii)review new programs for national security implications, when feasible, prior to public announcement.(E)Report to CongressNot later than 180 days after the date of the enactment of this Act, the chairpersons of the Subcommittee shall submit to Congress a report on the findings and assessments of the Subcommittee regarding economic and national security risks resulting from quantum information science and technology research.(F)TerminationThe Subcommittee shall terminate on the later of the following:(i)The date that is five years after the date of the enactment of this Act.(ii)Such date as the Subcommittee determines appropriate. (3)Involvement of defense in National Quantum Initiative Advisory Committee(A)QualificationsSubsection (b) of section 104 of the National Quantum Initiative Act (Public Law 115–368; 15 U.S.C. 8814) is amended by striking and Federal laboratories and inserting Federal laboratories, and defense researchers.(B)IntegrationSuch section is amended—(i)by redesignating subsections (e) through (g) as subsection (f) through (h), respectively; and(ii)by inserting after subsection (d) the following new subsection (e):(e)Integration of Department of DefenseThe Committee shall take such actions as may be necessary, including by modifying policies and procedures of the Committee, to ensure the full integration of the Department of Defense in activities and programs of the Committee..(4)Clarification of purpose of Multidisciplinary Centers for Quantum Research and EducationSection 302(c) of the National Quantum Initiative Act (Public Law 115–368; 15 U.S.C. 8842(c)) is amended—(A)in paragraph (2), by striking ; and and inserting a semicolon;(B)in paragraph (3), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(4)encouraging workforce collaboration, both with private industry and among Federal entities, including national defense agencies..(5)Clarifications regarding National Quantum Information Science Research Centers(A)RequirementsSubsection (c) of section 402 of the National Quantum Initiative Act (Public Law 115–368; 15 U.S.C. 8852) is amended by inserting the national defense agencies, after industry,.(B)CoordinationSubsection (d) of such section is amended—(i)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and(ii)by inserting after paragraph (1) the following new paragraph (2):(2)other research entities of the Federal Government, including research entities in the Department of Defense;.(6)National Quantum Coordination Office(A)Collaboration when reporting to CongressSection 102 of the National Quantum Initiative Act (Public Law 115–368; 15 U.S.C. 8812) is amended—(i)by redesignating subsection (c) as subsection (d); and(ii)by inserting after subsection (b) the following new subsection (c):(c)Collaboration when reporting to CongressThe Coordination Office shall ensure that when participants in the National Quantum Initiative Program prepare and submit reports to Congress that they do so in collaboration with each other and all appropriate Federal civilian, defense, and intelligence research entities..(B)AdjustmentsThe National Quantum Coordination Office may make such additional adjustments as it deems necessary to ensure full integration of the Department of Defense into the National Quantum Initiative Program.(7)Reporting to additional committees of CongressParagraph (2) of section 2 of such Act (15 U.S.C. 8801) is amended to read as follows:(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Energy and Commerce, the Committee on Science, Space, and Technology, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives..